Title: To Benjamin Franklin from Pierre Dessin, 14 October 1783
From: Dessin, Pierre
To: Franklin, Benjamin


          
            Monsieur
            Calais le 14 8bre. 1783
          
          Conformement à la lettre dont vous m’avés honoré le 9 court: [courrant] J’ai pris note de la paire de roues de Carosse qui doivent me venir de Londres sous votre adresse pour vous les expédier du moment de leur arrivée. En vous priant de vous reposer entierement sur mes soins à cet Egard, Permettés moi de vous faire mon remerciment de la confiance dont vous daignés m’honorer; C’est avec le desir de la mériter de plus en plus, que J’aime à me protester avec le plus profond respect Monsieur Votre très humble & très dévoué serviteur
          
            PIERRE DESSIN
          
         
          Notation: Dessein 14 Oct. 1783
        